DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Reply filed on 02/16/2021. Claims 15-21, 23, and 24 are pending in the case. Claims 25-33 have been cancelled. Claim 15 is an independent claim.

Response to Arguments
Applicant's prior art arguments have been fully considered but they are not persuasive. Applicant argues that the recited claim language “generating a second search query based at least in part on the first semantic representation of the first search query and the selected term” is not taught by the cited references. (Pages 4 and 5 of the Reply). Examiner respectfully disagrees. Applicant is merely attacking the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Leeder teaches identifying a trend and providing results to a user based on the identified trend and a query-like stream of information associated with the user (e.g., retailers in a specific location). (See Leeder at paragraphs 5 and 28). Thus Leeder teaches a technique where both a query and a trend contribute to the resulting customized information provided to the user. Liang teaches explicitly receiving a search query, generating a semantic network representation, identifying trends, and provide a search facility that recommends content items. (See Liang at paragraph 13, 14, 30, 40, and 69). Diamond teaches enhancing or augmenting a query, specifically with entities discoverable from an ontology (e.g., a semantic network). (See Diamond at paragraphs 18-23). Accordingly, when the references are viewed as a whole, rather than through the piecemeal attack forwarded by the Applicant, it is clear that the combined references teach the recited claim language “generating a second search 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 15-19, 21, 23, and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Leeder (U.S. Pat. App. Pub. No. 2010/0124911) in view of Quindel (U.S. Pat. App. Pub. No. 2006/0020424), Liang et al. (U.S. Pat. App. Pub. No. 2012/0109966, hereinafter Liang) and Diamond et al. (U.S. Pat. App. Pub. No. 2011/0119243, hereinafter Diamond).

As to independent claim 1, Leeder teaches:
A method of supplementing search queries based on identifying trendy terms within a stream of digital content received via a network interface, the method comprising (Paragraph 5, a method, a trend associated with at least one attribute in the stream of data is identified. Paragraph 3, event records include electronic mail subject, and electric mail corresponds to the digital content. Paragraph 37, these are called flat attributes. Examples of flat attributes include days of the week and specific keywords. Figure 2, data stream 208. Abstract, a wireless communications network node receives a stream of data associated with a user. Figure 1.):
receiving time-stamped digital content containing a plurality of terms and a time stamp associated with the plurality of terms (Figure 2, trend detection module 202 receives data stream 208 via an interface of wireless communication node 200, a stream of data is interpreted to the received content. Abstract, a stream of data comprises one or more attributes. Paragraph 3, the event records include electronic mail subject, electric mail may also correspond to the digital content. Paragraphs 30-37, timestamps are a kind of attribute, and each electronic mail includes a time stamp too.);
calculating, with a processor, a trend score for each term in the plurality of terms contained in the time- stamped digital content… (Figure 2, CPUs 204. Paragraph 57, a normalized trend score can be used rather than mapping to finite values. Paragraph 38, hierarchical attributes, such as a timestamp. Paragraphs 57 and 96, trend score); and
outputting one or more trendy terms, said trendy terms being identified based on the calculated trend scores (Paragraph 15, a trend associated with at least one attribute in the stream of data is identified, and based on the identified trend, customized information (e.g., targeted advertising information) is sent for presenting to the user at a mobile station).
Leeder does not appear to expressly teach the trend score being based at least in part on a frequency of appearance of the respective term from the plurality of terms, a decay function and the time stamp.
Quindel teaches the trend score being based at least in part on a frequency of appearance of the respective term from the plurality of terms, a decay function and the time stamp (Abstract, allows the trend analysis system to create assumptions related to the type of event, the assumptions being related to a spatial decay rate for the influence on a value of interest associated with each event. Paragraph 46. Figures 1, 3A, and 3B. Paragraphs 8, 9, 42-52, and 83, events correspond to the terms).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the trend-based information of Leeder to include the trend analysis of Quindel such that trend direction can be predicted using a decay rate in the calculation of trend score in order to identify trends of terms (see Quindel at paragraph 3).
Leeder as modified by Quindel does not appear to expressly teach receiving a first search query; generating a semantic network comprising a hierarchy of concepts related to a first semantic representation identified based on one or more terms in the first search query; selecting a term in the plurality of terms with a trend score in a predetermined range; generating a second search query based at least in part on the first semantic representation of the first search query and the selected term; and outputting search results obtained from a search conducted based, at least in part, on the second search query.
Liang teaches receiving a first search query (Paragraph 19, in response to a received search query); generating a semantic network comprising a hierarchy of concepts related to a first semantic representation identified based on one or more terms… (Paragraph 13, may be arranged in a semantic network; paragraph 13, the CRS may exploit the relationships or links in the semantic network to determine and store relevant categories associated with a particular content item. Figure 4D); selecting a term in the plurality of terms with a trend score in a predetermined range (Paragraph 30, identifying popular or trending categories, summarizing categories by determining popular entities in the category, or the like. Paragraph 40, trending entities or categories include those that have been recently (e.g., in the last day, week, month) been receiving an increase in attention, for example measured by number of page views, number of news stories, or the like. Paragraph 69); … the selected term (Paragraph 14, the CRS provides a search and discovery facility that is configured to recommend content items that include or otherwise are related to one or more specified categories); and outputting search results obtained from a search conducted based, at least in part, on the second search query (Paragraph 14, the CRS may then rank or order the selected content items, such that more relevant content items appear before less relevant content items. The CRS then provides indications of the selected content items, such as by storing, transmitting, or forwarding the selected content items).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the trend-based information of Leeder to include the trend and category-based information of Liang in order to cover content information that does not include specific keywords but may be of interest to the user by being in the same category and by being popular (see Liang at paragraph 3).
Diamond teaches one or more terms in the first search query (Paragraphs 18-23, user's query is enhanced with additional disambiguating information including entities discoverable from an ontology or taxonomy of entities); and generating a second search query based at least in part on the first semantic representation of the first search query (Figure 1. Paragraphs 18-23, Query is enhanced with entities discoverable from an ontology or taxonomy of entities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the trend-based information of Leeder to include the query enhancement techniques of Diamond to retrieve more accurate and responsive search results (see Diamond at paragraph 18).

As to dependent claim 16, Leeder further teaches the time-stamped content comprises content from at least one of blogs or Internet streams (Figure 1 and Paragraph 17, Internet. Paragraph 22, a node in or associated with the wireless communications network 100 can monitor the stream of data associated with the various communications being performed by the mobile station 112 to identify any trends associated with one or more attributes in the stream of data).

As to dependent claim 17, Quindel further teaches calculating the trend score comprises: calculating a frequency of occurrence of a term in the time-stamped content relative to the frequency of occurrence of other terms in the time-stamped content; and modifying the frequency of occurrence of the term based on the decay function (Paragraph 8, the subject technology provides for methods and system for analyzing trends in a region by calculating a frequency of an event and evaluating each events influence on the surrounding region based upon a spatial rate of decay for each event's influence. Paragraphs 108 and 83).

As to dependent claim 18, Quindel further teaches the decay function is defined based at least in part on a rate-of-decay parameter (Paragraph 13, the trend analysis system determines an assumptions variable based on the user-defined parameters and produces a spatial decay rate of a value of interest associated with each event accordingly).

As to dependent claim 19, Quindel further teaches identifying comprises: ranking terms in the plurality of terms based on the calculated trend scores; and identifying a number of top-ranked terms as the trendy terms (Paragraph 114, the trend analysis system 100 determines areas where events are most likely to occur in the future. In a preferred embodiment, a user or the trend analysis system 100 can review maps of previous year's density of events and record the regions of highest density).

As to dependent claim 21, Leeder further teaches adding to a semantic lexicon a term in the plurality of terms with a trend score in a predetermined range (Paragraphs 29-56).

As to dependent claim 23, Quindel further teaches selecting a term in the plurality of terms with a trend score in a predetermined range; calculating a second trend score for the term based at least in part on the frequency of occurrence of the term in one or more user-issued queries; and categorizing the selected term based at least in part on the determination (Paragraphs 8, 108, and 836).

As to dependent claim 24, Leeder further teaches purchasing the selected term as an advertising keyword based on the categorization (Paragraphs 2 and 21, online purchasing).

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Leeder in view of Quindel, Liang, Diamond, and Kanungo et al. (U.S. Pat. No. 5,966,637, hereinafter Kanungo).

As to dependent claim 20, the rejection of claim 15 is incorporated.
Leeder as modified by Quindel, Liang, and Diamon does not appear to expressly teach determining a language of the time-stamped content based on an average Unicode point value.
Kanungo teaches determining a language of the time-stamped content based on an average Unicode point value (Abstract, and col. 17, line 61-col. 18, line 4, wherein a type of language of an input Unicode characters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the trend-based information of Leeder to include the unicode processing of Kanungo to support multiple languages (see Kanungo at abstract).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/CRG/Examiner, Art Unit 2123





/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121